t c summary opinion united_states tax_court burnice jerome davis petitioner v commissioner of internal revenue respondent docket no 4876-06s filed date burnice jerome davis pro_se marshall r jones for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after a concession the issues remaining for decision concerning are whether petitioner is entitled to claim a dependency_exemption for jjd3 pursuant to sec_151 whether petitioner is entitled to claim a child_tax_credit for jjd pursuant to sec_24 and whether petitioner is entitled to head_of_household filing_status pursuant to sec_2 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in daleville alabama on date petitioner married kimberly jean davis ms davis petitioner and ms davis had one child together jjd on date petitioner and ms davis divorced pursuant to their divorce ms davis received physical custody of jjd petitioner received visitation rights and petitioner was required to pay child_support in the amount of dollar_figure per month petitioner conceded that he was not entitled to claim a child_tax_credit for his child from a previous marriage the court will refer to the minor child by his initials jjd did not live with petitioner during the final judgment in the divorce proceeding ordered petitioner to pay percent of all reasonable and necessary medical dental eye care hospital and other health care expenses_incurred in the care and treatment of jjd petitioner filed his form_1040 u s individual_income_tax_return for as a head_of_household and claimed a dependency_exemption and a child_tax_credit for jjd ms davis did not sign a written declaration providing that she would not claim jjd as a dependent in in the notice_of_deficiency respondent determined that petitioner was not entitled to a dependency_exemption for jjd on his tax_return additionally respondent determined that petitioner was not entitled to a child_tax_credit for jjd in finally respondent determined that petitioner is not entitled to file as head_of_household discussion i dependency generally a taxpayer is allowed a dependency_deduction for a son or daughter if that child meets the statutory definition of dependent sec_151 the term dependent is defined as an individual who receives over half of his support from a taxpayer sec_152 sec_152 provides the support_test for a child of divorced parents under that provision if a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent sec_152 sec_152 however also provides that the noncustodial_parent is treated as providing over half of a child’s support if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year there is a multiple_support_agreement between the parties as provided in sec_152 or there is a qualified_pre-1985_instrument sec_152 and paulson v commissioner tcmemo_1996_560 sec_152 and does not apply in this case a noncustodial_parent may claim the exemption for a child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required pursuant to sec_152 must be made either on a completed form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite petitioner testified that he provided more than percent of jjd’s support for accordingly petitioner believes that he is entitled to claim jjd as a dependent for the taxable_year petitioner testified that he has given forms to ms davis on several occasions but she has never signed or returned any of the forms ms davis had custody of jjd during ms davis did not sign a form_8332 or any other statement conforming to the substance of form_8332 for petitioner did not attach a form_8332 or any similar written_statement to his return accordingly petitioner is not entitled to a dependency_deduction for jjd for ii child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 we concluded that petitioner is not entitled to a dependency_deduction pursuant to sec_151 for jjd for consequently jjd is not a qualifying_child pursuant to sec_24 accordingly petitioner is not entitled to a child_tax_credit under sec_24 with respect to jjd for iii head_of_household sec_2 defines head_of_household as an individual taxpayer who is unmarried at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of an unmarried son or daughter of the taxpayer sec_2 petitioner did not maintain a household that was the principal_place_of_abode for jjd for more than one-half of the taxable_year petitioner did not assert that any other qualifying children lived with him for more than one-half of the taxable_year accordingly petitioner is not entitled to head_of_household filing_status to reflect the foregoing decision will be entered for respondent
